



CNX Resources Corporation


Equity Incentive Plan

Cover Sheet to
Non-Qualified Stock Option Agreement


Vesting on the One-Year Anniversary of the Date of Option Grant




CNX Resources Corporation hereby grants an option to purchase shares of its
Common Stock to the optionee named below. The terms and conditions of the option
are set forth in this cover sheet and in the attached Nonqualified Stock Option
Agreement (together, the "Agreement") and in the CNX Resources Corporation
Equity Incentive Plan (as amended, "Plan"), the terms of which are incorporated
herein by reference. To the extent the terms and conditions set forth on the
Agreement differ in any way from the terms set forth in the Plan, the terms of
the Plan shall govern.


Date of Option Grant                        : May 9, 2017


Name of Optionee                        : [DIRECTOR NAME]


No. of Shares of Common Stock Covered by Option        : [# of Shares]


Exercise Price Per Share                    : $15.69


Vesting Start Date                        : May 9, 2017


By signing this cover sheet, you agree to all of the terms and conditions of the
Agreement and the Plan, a copy of which may be obtained from Human Resources.


Optionee Signature:             _________________________________






CNX Resources Corporation    :        _________________________________
Nicholas J. DeIuliis
            President and Chief Executive Officer
CNX RESOURCES CORPORATION
NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT (“AGREEMENT”)
1.Nonqualified Stock Option. The Option granted is intended to be a
Non-Qualified Stock Option and not an Incentive Stock Option under section 422
of the Internal Revenue Code, as amended (the “Code”). Capitalized terms not
otherwise defined herein shall have the meaning ascribed to them in the CNX
Resources Corporation Equity Incentive Plan, as amended and restated (the
“Plan”), or the cover sheet to which this Agreement is attached.


2.Vesting. Subject to Section 4 hereof, the entire Option shall vest and become
exercisable on the date of the next annual meeting (“Grant Date”). For purposes
of this Agreement, the term “Vested Portion” of the Option means that portion
which: (i) shall have become exercisable pursuant to the terms of this
Agreement; (ii) shall not have been previously exercised; and (iii) shall not
have expired, been forfeited or otherwise canceled in accordance with the terms
hereof or the Plan. For purposes of this Agreement, the term “Non-Vested
Portion” of the Option means that portion of the Option that is not vested or
exercisable and which has not otherwise expired, been forfeited or canceled in
accordance with the terms of the Plan or hereof.


3.Exercise of Option.


(a)Subject to the provisions of the Plan and this Agreement (including Section 4
hereof), the Optionee may exercise all or any part of the Vested Portion of the
Option at any time prior to the tenth (10th) anniversary of the Grant Date (the
“Expiration Date”); provided that the Option may be exercised with respect to
whole Shares only. In no event shall the Option be exercisable on or after the
Expiration Date.


(b)To the extent set forth in subparagraph (a) above, the Option may be
exercised by delivering to the Company at its principal office, or to such other
location designated by the Company, written notice of intent to exercise. Such
notice shall specify the number of Shares for which the Option is being
exercised. The aggregate Exercise Price per Share (“Exercise Price”) shall be
paid to the Company by the Company mandatorily withholding a sufficient number
of Shares relating to the Option with a Fair Market Value on the date of
exercise equal to the Exercise Price.


(c)Notwithstanding any other provision of the Plan or this Agreement to the
contrary, no Option may be exercised prior to the completion of any registration
or qualification of such Option or the Shares under applicable state and federal
securities or other laws, or under any ruling or regulation of any government
body or national securities exchange, that the Board shall in its sole
discretion determine to be necessary or advisable.


(d)Upon the Company’s determination that the Option has been validly exercised
as to any of the Shares, the Company shall issue or cause to be issued as
promptly as practicable certificates in the Optionee’s name for such Shares.
However, the Company shall not be liable to the Optionee for damages relating to
any delays in issuing the certificates or in the certificates themselves.


4.Change in Optionee’s Status.


(a)Except as otherwise provided herein, in the event that the Optionee Separates
from Service on account of death or Disability, any Non-Vested Portion shall
immediately vest and become exercisable, and shall remain exercisable until the
normal expiration of the Option.


(b)In the event that the Optionee Separates from Service for any other reason,
other than for Cause, (i) any Non-Vested Portion shall be forfeited and canceled
as of the date of such Separation from Service and (ii) any Vested Portion shall
remain exercisable until the normal expiration of the Option.


(c)In the event that the Optionee Separates from Service for Cause, all Options
shall immediately be forfeited and canceled as of the date of such Separation
from Service.


5.Change in Control. Upon a Change in Control (as defined in Section 16 of the
Plan) prior to the Optionee’s Separation from Service, any Non-Vested Portion
shall vest and, unless otherwise provided by separate agreement between the
Company and the Optionee, the Option shall remain exercisable until the
Expiration Date. Unless otherwise provided by separate agreement between the
Company and the Optionee, in the event that any benefits under this Agreement,
either alone or together with any other payments or benefits otherwise owed to
the Optionee by the Company on or after a Change in Control would, in the
Company’s good faith opinion, be deemed under Section 280G of the Code, or any
successor provision, to be parachute payments, the benefits under this Agreement
shall be reduced to the extent necessary in the Company’s good faith opinion so
that no portion of the benefits provided herein shall be considered excess
parachute payments under Section 280G of the Code or any successor provision.
The Company’s good faith opinion shall be conclusive and binding upon the
Optionee.


6.No Right to Continued Service; Rights as a Shareholder. Neither the Plan nor
this Agreement shall confer on the Optionee any right to remain in continued
service with the Company (including any Affiliate). The Optionee shall not have
any rights as a shareholder with respect to any Shares subject to the Option
prior to the date of exercise of the Option.


7.Transferability.


(a)The Option is nontransferable and any interest in the Option or the
underlying Shares may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Optionee, except by will or the laws
of descent and distribution. The Optionee may not pledge or otherwise hedge the
sale of the Shares, including (without limitation) any short sale, put or call
option or any other instrument tied to the value of those Shares. No transfer of
the Option shall be effective to bind the Company unless the Company shall have
been furnished with written notice thereof and a copy of such evidence as the
Board may deem necessary to establish the validity of the transfer and the
acceptance by the transferee of the terms and conditions hereof.


(b)The Shares issued to the Optionee following the vesting and exercise of the
Option will be registered under the federal securities laws. Sales of those
Shares will be subject to any market black-out periods the Company may impose
from time to time and must be made in compliance with the Company’s insider
trading policies and applicable securities laws.
 
8.Taxes. If applicable, the Optionee agrees to make appropriate arrangements
with the Company for satisfaction of any applicable federal, state, local or
foreign tax withholding requirements or like requirements.


9.Confidential Information and Trade Secrets. The Optionee and the Company agree
that certain materials, including, but not limited to, information, data and
other materials relating to customers, development programs, costs, marketing,
trading, investment, sales activities, promotion, credit and financial data,
manufacturing processes, financing methods, plans or the business and affairs of
the Company and its Affiliates, constitute proprietary confidential information
and trade secrets. Accordingly, the Optionee will not, at any time during or
after the Optionee’s service as a director, disclose or use for the Optionee’s
own benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its
Affiliates, any proprietary confidential information or trade secrets, provided
that the foregoing shall not apply to information which is not unique to the
Company or any of its Affiliates or which is generally known to the industry or
the public other than as a result of the Optionee’s breach of this covenant. The
Optionee agrees that upon his or her Separation from Service for any reason, the
Optionee will immediately return to the Company all memoranda, books, papers,
plans, information, letters and other data, and all copies thereof or therefrom,
which in any way relate to the business of the Company and its Affiliates,
except that the Optionee may retain personal notes, notebooks and diaries. The
Optionee further agrees that the Optionee will not retain or use for the
Optionee’s account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the business of the
Company or any of its Affiliates.


Notwithstanding the foregoing, nothing in this Agreement restricts or prohibits
the Optionee from reporting possible violations of law or regulation to any
governmental agency or entity, including but not limited, to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or from making other disclosures that are protected under
state or federal law or regulation.  The Optionee does not need the prior
authorization of the Company to make such reports or disclosures. The Optionee
is not required to notify the Company if he or she has made any such reports or
disclosures.
10.Remedies. The Optionee acknowledges that a violation or attempted violation
on the Optionee’s part of Section 9 of this Agreement will cause irreparable
damage to the Company and its Affiliates, and the Optionee therefore agrees that
the Company and its Affiliates shall be entitled as a matter of right to an
injunction, out of any court of competent jurisdiction, restraining any
violation or further violation of such promises by the Optionee or the
Optionee’s employees, partners or agents. The Optionee agrees that such right to
an injunction is cumulative and in addition to whatever other remedies the
Company (including any Affiliate) may have under law or equity.


11.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.


12.Legends. The Company may at any time place legends referencing the provisions
of this Agreement, and any applicable federal or state securities law
restrictions on all certificates, if any, representing the Shares acquired
pursuant to the exercise of the Option.


13.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.


14.Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan. Notwithstanding, the Company may, in its sole discretion and
without the Optionee’s consent, modify or amend the terms and conditions of this
award, impose conditions on the timing and exercise of the Option, or take any
other action it deems necessary or advisable, to cause this award to be excepted
from Section 409A (or to comply therewith to the extent the Company determines
it is not excepted).


15.Notices. Any notice, request, instruction or other document given under this
Agreement shall be in writing and shall be addressed and delivered, in the case
of the Company, to the Corporate Secretary of the Company at the principal
office of the Company and, in the case of the Optionee, to the Optionee’s
address as shown in the records of the Company or to such other address as may
be designated in writing by either party.


16.Awards Subject to Plan; Amendments to Award. This Award is subject to the
Plan. The terms and provisions of the Plan as it may be amended from time to
time are hereby incorporated herein by reference.


17.Clawback. Notwithstanding any provisions in this Agreement to the contrary,
any compensation, payments, or benefits provided hereunder (or profits realized
from the sale of Shares delivered hereunder), whether in the form of cash or
otherwise, shall be subject to recoupment and recapture to the extent necessary
to comply with the requirements of any Company-adopted policy and/or laws or
regulations, including, but not limited to, the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010, the Exchange Act, Section 304 of the
Sarbanes Oxley Act of 2002, the New York Stock Exchange Listed Company Manual or
any rules or regulations promulgated thereunder with respect to such laws,
regulations and/or securities exchange listing requirements, as may be in effect
from time to time, and which may operate to create additional rights for the
Company with respect to this grant and recovery of amounts relating thereto.  By
accepting this grant of an Option, the Optionee agrees and acknowledges that he
or she is obligated to cooperate with, and provide any and all assistance
necessary to, the Company to recover, recoup or recapture this grant of an
Option or amounts paid under the Plan pursuant to such law, government
regulation, stock exchange listing requirement or Company policy. Such
cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover, recoup or
recapture this grant of an Option or amounts paid under the Plan from the
Optionee’s accounts, or pending or future compensation or other grants.


18.Section 409A. This Option is intended to be excepted from coverage under
Section 409A and shall be interpreted and construed accordingly.
Notwithstanding, the Optionee recognizes and acknowledges that Section 409A may
impose upon the Optionee certain taxes or interest charges for which the
Optionee is, and shall remain, solely responsible.


19.Entire Agreement. This Agreement, the cover sheet, and the Plan are intended
to be the final, complete, and exclusive statement of the terms of the agreement
between the Optionee and the Company with regard to the subject matter of this
Agreement. This Agreement, the cover sheet, and the Plan supersede all other
prior agreements, communications, and statements, whether written or oral,
express or implied, pertaining to that subject matter. This Agreement, the cover
sheet, and the Plan may not be contradicted by evidence of any prior or
contemporaneous statements or agreements, oral or written, and may not be
explained or supplemented by evidence of consistent additional terms.


By signing the cover sheet of this Agreement, the Optionee agrees to all of the
terms and conditions described above and in the Plan.



